Citation Nr: 0919824	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted the Veteran's claim for 
tinnitus and assigned a 10 percent disability rating, 
effective October 14, 2003. 

In a statement dated in July 2005, the Veteran stated, "Also 
consideration should be made for the Hearing loss of both 
ears."  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The 10 percent rating currently in effect for the 
Veteran's bilateral tinnitus is the maximum schedular rating 
for tinnitus, whether it is perceived in one ear or each ear.

2.  The Veteran's bilateral tinnitus does not present an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render application of the 
regular schedular standards impractical.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2008).




2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the Veteran's bilateral 
tinnitus.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was initially granted service connection for 
bilateral tinnitus in a November 2004 rating decision and was 
assigned a disability rating of 10 percent under DC 6260, 
effective October 14, 2003, the date his claim was received.  
The Veteran disagrees with this assignment and contends that 
he is entitled to a 10 percent disability rating for each ear 
for his bilateral tinnitus.     

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2008).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the 



level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

Under 38 C.F.R. § 4.86 DC 6260, the maximum, and indeed, the 
only rating for service-connected tinnitus is 10 percent.  
This Diagnostic Code provides that a 10 percent rating is 
assigned for tinnitus, whether tinnitus is perceived as being 
in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 
6260, Note 2 (2008).  Additionally, in Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed 
VA's long-standing interpretation of DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral. 

Accordingly, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus, which is 10 percent.  See 38 C.F.R. §4.87, DC 6260.  
With regard to the claim for a higher schedular rating, the 
law, not the facts are dispositive, and the claim is denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b) (2008).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular 



evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the C&P Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The symptoms associated with the Veteran's bilateral 
tinnitus, i.e., ringing in both ears, are not shown to cause 
any impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria 
reasonably describe his disability.  For these reasons, 
referral for consideration of an extraschedular rating is not 
warranted for this claim.  

Accordingly, no increase is available to the Veteran and his 
claim for a rating in excess of 10 percent for bilateral 
tinnitus is denied.  With regard to the Veteran's claim for a 
higher schedular rating, the law, not the facts are 
dispositive, and his claim for a higher schedular rating is 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  Additionally, this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection. The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice 



is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


